Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Tijuan Jones petitions for a writ of mandamus, seeking an order directing the magistrate judge to rule on Jones’ 28 U.S.C. § 2241 (2006) motion. The magistrate judge issued his report and recommendation prior to Jones’ petition for writ of mandamus, and the district court has subsequently denied Jones’ § 2241 petition. Accordingly, although we grant leave to proceed in forma pauperis, we deny Jones’ mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.